Order entered September 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00489-CV

       WELLINGTON REALTY, LLC AND DAVID R. SHAFFER, JR., Appellants

                                                V.

     SCOTT O'GRADY, INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF
                  WELLINGTON REALTY, LLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-06133

                                            ORDER
       By motion filed August 30, 2019, appellants seek a two-week extension of time to file

their opening brief. Appellants explain that the parties have orally settled their dispute but need

additional time to prepare and execute the settlement documents.

       We GRANT the motion to the extent we ORDER appellants to file, no later than

September 13, 2019, either a motion to dismiss the appeal under Texas Rule of Appellate

Procedure 42.1(a) or a status report.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE